Sam Bird, Judge, dissenting. I respectfully dissent from the majority opinion because I do not believe that the chancellor abused his discretion in determining the amount of alimony to be paid to the appellee. As the majority opinion correctly points out, an award of alimony is not mandatory, but is solely within the chancellor’s discretion, and such an award is not reversed unless this court determines that the chancellor abused his discretion in making the award. Burns v. Burns, 312 Ark. 61, 847 S.W.2d 23 (1993). The purpose of alimony is to rectify, insofar as is reasonably possible, the frequent economic imbalance in the earning power and standard of living of the divorced husband and wife. Mitchell v. Mitchell, 61 Ark. App. 88, 964 S.W.2d 411 (1988). The alimony award must always depend upon the particular facts of each case. Dean v. Dean, 222 Ark. 219, 258 S.W.2d 54 (1953). The primary factors to consider in determining whether to award alimony is the need of one spouse and the ability of the other spouse to pay. Mitchell v. Mitchell, supra. To balance these primary factors, a chancery court should consider certain secondary factors, including the financial circumstances of both parties; the amount and nature of the income, both current and anticipated, of both parties; the extent and nature of the resources and assets of each of the parties; and the earning ability and capacity of both parties. Anderson v. Anderson, supra. During the hearing, the appellant testified that he “cashed in” $17,000 in his and appellee’s retirement savings in 1996 or 1997, that he gave various sums to family members, and that he paid $2,000 to the IRS. Appellant admitted that he lost $10,000 of their savings at gambling casinos. According to appellant’s abstract, he testified as follows: “I spent several thousand dollars when I went to the casinos. I had a few drinks and I was broke. I took somewhere in the neighborhood of $10,000 with me. When I sobered up, I was broke.” The appellee, who was seeking $150 in alimony per week, testified that the appellant had actually squandered all of the $17,000 that they had accumulated as retirement savings, not just the $10,000 that he admitted to losing at the casino. She stated that appellant had been paying temporary alimony of $100 per week before the divorce decree was entered, some of which she used to pay their $176 monthly house payment. In his order, the chancellor noted that there was a substantial disparity in the incomes of the parties and ordered appellant to pay appellee $100 per week in alimony. He also noted that the appellant’s squandering of marital funds justified an unequal division of certain marital property, and stated that this division should occur when the marital home is sold. The chancellor ordered that, from the proceeds of the sale of the marital home, the appellee should be paid $7,500 and the remaining proceeds should be divided equally between the parties. It should be noted that half of that $7,500 would have been received by appellee upon the sale of the house anyway, so that the effect of what the chancellor did was to award appellee only $3,750 to compensate her for the appellant’s squandering of all the couple’s savings, including $10,000 that appellant admitted losing on his gambling trip. Based upon the testimony, I do not agree that the chancellor abused his discretion in awarding appellee $100 per week in alimony. The amount the appellant receives in social security retirement is $872; by contrast, appellee receives $447 in social security retirement. Further, appellant admitted that he lost $10,000 of the couple’s retirement savings, and there was testimony that he actually squandered their entire $17,000 in savings. Without the award of alimony, the chancellor’s unequal distribution of the proceeds from the sale of the home does not adequately compensate appellee for appellant’s irresponsible conduct that resulted in the loss of their entire savings. Therefore, I do not believe it was an abuse of the chancellor’s discretion to award appellee $100 per week in alimony, and I would affirm. Griffen, J., joins in this dissent.